Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Response to Amendment
2.	Claims 1, 5, 19 and 20 have been amended as requested in the amendment filed on August 16, 2022. Following the amendment, claims 1, 5 and 8-20 are pending in the instant application.
3.	Claims 10-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2020.
4.	Claims 1, 5, 8, 9 and 18-20 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on August 16, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 5, 8, 9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 is vague and ambiguous as being directed to a method of treating dementia or cognitive impairment wherein the first step is “identifying a subject with vascular dementia”. Thus, the intended goal of the claimed method is not obvious. For instance, is it a treatment of a symptom of cognitive impairment in a subject with vascular dementia? Amending the claim to recite the pathology to be treated followed by a diagnostic step to identify that pathology would overcome this ground of rejection.
9.	Claim 5 recites limitation “decreased blow flow to the brain of the subject”. The meets and bounds of the limitation cannot be ascertained from the claim or the specification as filed.
10.	Claims 8, 9 and 18-20 are indefinite for being dependent from indefinite claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 5, 8, 9 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph sets forth the written description requirement as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Compliance with the written description requirement is a question of fact. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, claim 1 and dependent claims 5, 8, 9 and 18-20, as currently presented, specifically require possession of the method of treating dementia or cognitive impairment by practicing an active step of identifying a subject with vascular dementia. The specification as originally filed does not provide support for the invention as now claimed. Thus, the written support for the new limitation is not readily apparent in the specification as filed. 
Applicant’s submission of prior art, see IDS of 08/16/2022, is noted. Specifically, articles by Alagiakrishnan et al. and Mayo Clinic reference define Vascular Dementia as a general term describing problems with reasoning, planning and judgment, and point out that the pathology is not a single disease but rather a group of syndromes relating to different vascular mechanisms. The instant specification, while reciting the term “vascular dementia” within the title and the text of the disclosure, does not provide any support for the diagnostic step recited within claim 1, as currently amended. 
Applicant submits at p. 6 of the Response that the support for the diagnostic step is within [0077] of the specification and is “inherent […] at least by virtue of the treatment of models representative of vascular dementia”. While this has been fully considered, the argument is not persuasive because the cited paragraph does not contain any reference to any active diagnostic steps, and further that it is not obvious how treatment of a mouse with bilateral carotid artery stenosis corresponds to “identifying a subject with vascular dementia”. 
Because the instant claims now recite limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12. 	Claims 1, 5, 8, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,370,547, 2016 (the ‘547 patent) in view of Alagiakrishnan et al., 2018, IDS of 08/16/2022.
Claims 1, 5, 8, 9 and 18-20 encompass methods of treating a subject with vascular dementia who has suffered from stenosis of an artery for at least one week and who has chronic cerebral hypoperfusion wherein the cerebral hypoperfusion partially occludes vasculature by administering an effective amount of ATN-161 at about 1 mg/kg multiple times over a period which is longer than one week.
The ‘547 patent teaches methods for treating ischemia by administration of ATN-161, see title and abstract. The ‘547 patent further explains the conditions to be treated by the administration of ATN-161: “Cerebral ischemia results from decreased blood and oxygen flow implicating one or more of the blood vessels of the brain. […] The decreased blood flow may be due to, for example, an occlusion such as thrombosis or embolus, vessel rapture, sudden fall in blood pressure, change in lumen diameter due to atherosclerosis, trauma, aneurysm, developmental malformation, altered permeability of the vessel wall or increased viscosity or other quality of the blood. Decreased blood flow may also be due to failure of the systemic circulation and severe prolonged hypotension”, column 1, lines 30-47, emphasis added. Thus, the ‘547 patent teaches treatment of chronic cerebral ischemic conditions by administration of ATN-161. The ‘547 patent does not teach treatment of vascular dementia in particular.
The article by Alagiakrishnan et al. explains that vascular dementia is closely associated with damaged brain blood vessels, stroke, high blood pressure and diabetes, see the whole text of the publication.
  It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat a subject suffering from chronic cerebral hypoperfusion by administration of ATN-161, as described by the ‘547 patent. This would reasonably include those who are suffering from vascular dementia in view of clear recognition within the pertinent art of record that vascular dementia is within those pathologies that are characterized by a chronic decreased blood flow to the brain. One of ordinary skill in the art would have been motivated to treat any subject who has or is suspected of having vascular dementia, including those who have suffered from stenosis of an artery, by administration of ATN-161, which clearly has been demonstrated to have positive clinical effects by the ‘547 patent disclosure. Furthermore, it would have been fully within the grasp of an ordinary practitioner to adjust a dose and duration of treatment of the drug known to be effective at least at 1 mg/kg to 50 mg/kg, see c. 6 of the ‘547 patent. This makes the instant claims obvious over the cited prior art of record.
Applicant’s traversal of two grounds of rejection, under 102 and 103, together at pp. 5-9 has been fully considered. The arguments appear to address mostly the art rejection, anticipation. The instant rejection is made under 103, obviousness, and is a new ground of rejection in view of citing of the document submitted by Applicant within IDS of 08/16/2022. 


	Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 7, 2022